Citation Nr: 9908734	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-20 486 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder.

2.  Entitlement to service connection for low back disorder.  

3.  Entitlement to service connection for bilateral shoulder 
disability.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

5.  Entitlement to assignment of a higher evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling. 

6.  Entitlement to assignment of a higher evaluation for 
residuals of right hand tendon laceration, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
March 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Saint 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which established service connection 
for PTSD and for right hand tendon laceration, assigning 10 
percent ratings for each disability, effective from January 
18, 1996.  The RO also denied entitlement to service 
connection for right knee disability, low back disability, 
bilateral shoulder disability and for chronic obstructive 
pulmonary disease.  A notice of disagreement was received in 
July 1996, and a statement of the case was issued that same 
month.  It appears that the RO has accepted a substantive 
appeal received in July 1997 as timely filed.  

By rating decision in July 1997, the rating for the veteran's 
PTSD was increased to 30 percent, effective from January 18, 
1996.  By rating decision in May 1998, the rating for the 
PTSD was increased to 50 percent, effective from January 18, 
1996.  However, the veteran effectively contends that a 100 
percent rating is warranted, and the issue therefore remains 
in appellate status.  

The issues of entitlement to service connection for right 
knee disability and entitlement to assignment of a higher 
rating for PTSD are addressed in the remand portion of the 
following decision.   


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a low 
back disorder and the veterans' period of active military 
service.  

2.  There is no medical evidence of a nexus between bilateral 
shoulder disabilities and the veteran's period of active 
military service.  

3.  There is no medical diagnosis of chronic obstructive 
pulmonary disease.  

4.  The veteran's service-connected residuals of right hand 
tendon laceration result in pain, some limitation of motion 
in spreading of the fingers, and x-ray evidence of arthritis 
of the 3rd metatarsophalangeal; the veteran is able to make a 
fist and has good grip in his hand.   


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for bilateral shoulder disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for chronic obstructive pulmonary disease is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of right hand tendon laceration have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.73, Diagnostic Code 5309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first four issues listed on the first page of this 
decision involve claims of entitlement to service connection.  
Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disorder, including arthritis, 
are presumed to have been incurred in service if manifested 
within a year of separation from service to a degree of 10 
percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim; that is, one that is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If he has not presented a well-
grounded claim, his appeal must fail.  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). 

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veteran's 
Appeals) (Court) has indicated that, alternatively, a claim 
may be well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

Service Connection for Low Back and Bilateral Shoulder 
Disabilities.

The veteran seeks service connection for low back disability 
and bilateral shoulder disability.  He relates these 
disorders to injuries suffered during service, and his 
assertions regarding inservice incurrence is competent for 
well-grounded purposes.  Further, medical records document 
diagnoses of various back disorders and shoulder disorders.  
and probable arthritis and internal derangement 
of the right shoulder.  Accordingly, the record includes 
medical diagnoses of current low back and bilateral shoulder 
disorders as required for a well-grounded claim. 

However, after reviewing the record, the Board is unable to 
find any medical evidence of a link or nexus between current 
low back disability and the veteran's service, or any medical 
evidence of a link or nexus between current bilateral 
shoulder disability and his military service.  There are no 
medical records showing a continuity of symptomatology for 
either disorder during service or for many years after 
service.  Further, there is also no medical evidence of 
arthritis of within a year of the veteran's separation from 
service to establish a link to service by means of the 
statutory presumption for arthritis.  

Treatment records do not identify treatment for either a back 
or a shoulder disorder until many years after service.  An 
August 1992 entry, moreover, reflects a history of a back 
injury only eight years prior to the date of the entry.  A 
February 1995 entry relates an injury to the right shoulder 
to a May 1994 incident.  Nowhere in the these treatment 
records is there a medical opinion linking the veteran's back 
or shoulder disorders to an incident in service. 

Without medical evidence linking the veteran's low back 
disorder and bilateral shoulder disorders to service, a 
current disorder to service, the veteran's claims for service 
connection for a back disorder and for disorders of the 
shoulders are not well grounded.  38 U.S.C.A. § 5107(a)

Service Connection for Chronic Obstructive Pulmonary Disease.

The veteran also seeks service connection for chronic 
obstructive pulmonary disease.  However, there does not 
appear to be any medical diagnosis of this disorder.  During 
a May 1996 VA examination, the veteran denied a history of 
chronic obstructive pulmonary disease or of a respiratory 
disease.  Although treatment records contain a reference to 
bronchitis in January 1993, this was characterized as acute 
at the time, and there is no medical evidence that this 
constitutes an ongoing disorder.  

Even assuming, arguendo, that the reference to acute 
bronchitis constitutes some medical evidence of a current 
disorder, service medical records do not evidence a chronic 
respiratory disorder.  Service medical records document 
treatment for a respiratory illness in November 1966; 
however, the illness was apparently acute as supported by a 
lack of subsequent complaints and/or clinical findings.  
There is no medical evidence suggesting that a current 
respiratory disorder had its onset in service or otherwise 
linking a current respiratory disorder to service.  Without 
such evidence, the veteran's claim for service connection for 
chronic obstructive pulmonary disease is not well grounded.  

Assignment of a Higher Evaluation for Residuals 
of Right Hand Tendon Laceration. 

The right hand disability issue involves an appeal from the 
RO's original assignment of a disability evaluation following 
an award of service connection, and, as such, the claim for 
the increased evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, in such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  With regard to the service-connected 
right hand disability issue, the Board finds that the record 
includes adequate evidence to allow for equitable review and 
that no additional action is necessary to meet the duty to 
assist the veteran.  38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's residuals of right hand tendon laceration have 
been assigned a 10 percent rating effective January 18, 1996 
(the date of receipt of the veteran's claim) and the 10 
percent rating has remained in effect throughout the present 
appeal.   This disability is rated under Diagnostic Code 5309 
which pertains to injuries of Muscle Group IX.  That 
diagnostic code provides, in part, that "[t]he hand is so 
compact a structure  that isolated muscle injuries are rare, 
being nearly always complicated with injuries of the bones, 
joints, tendons, etc.  Rate on limitation of motion, minimum 
10 percent."  38 C.F.R. § 4.73, Diagnostic Code 5309.  

The Board further acknowledges that certain provisions in the 
Schedule for Rating Disabilities dealing with muscle injuries 
were amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  The Board notes this change took effect 
subsequent to the receipt of the veteran's claim.  When a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991); White v. Derwinski, 1 Vet.App. 519, 521 (1991).  
Under the circumstances, the veteran's increased rating 
claims must also be reviewed in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claims were filed.  See also Fischer v. West, 11 Vet.App. 
121, 123 (1998) (applying Karnas to change in rating criteria 
for muscle injuries).  However, it appears from a comparison 
of the old and the new rating criteria that there was no 
substantive change to the criteria as set forth in Diagnostic 
Code 5309.  Under both, the disability is to be rated on 
limitation of motion, minimum 10 percent. 

Examination of the right hand, the veteran's major extremity, 
in May 1996 revealed a scar at the base of the second digit.  
The veteran had decreased range of motion in spreading of the 
fingers with spreading between the first and the second 
fingers being approximately 2 cm. compared with the rest of 
the fingers.  The veteran was able to make a fist and had 
good grip in the hand.  There was some pain with palpation 
over the distal aspect of the second digit with some 
swelling.  The veteran had full range of motion in the finger 
except that flexion of the distal interphalangeal joint of 
the second digit was limited.  In the diagnosis the examiner 
indicated that the veteran was symptomatic with functional 
impairment.  In addition, a February 1997 entry in treatment 
records contains a reference to hand pain and weakness 
associated with arthritis of the 3rd metatarsophalangeal on 
x-ray.  

Examination has not revealed ankylosis or symptomatology 
analogous to ankylosis.  Instead, the veteran is able to make 
a fist, as well as spread the fingers of the right hand.  
Moreover, only one finger, the second digit, apparently is 
characterized by any limitation of motion at all; and 
ankylosis of a single finger other than the thumb warrants no 
more than a 10 percent evaluation, even if unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Codes 5224-5227. 

It appears to the Board that while there are some clinical 
findings showing some tenderness, swelling and some 
limitation of motion involving the second digit, the current 
10 percent rating contemplates such symptomatology.  
Moreover, even recognizing the veteran's complaints of pain, 
the Board believes that the additional functional impairment 
due to pain does not warrant assignment of a higher rating 
under any applicable diagnostic criteria.  Despite the pain 
and reported limitation to some degree of spreading of the 
fingers, the veteran's grip is apparently good and he is 
still able to make a fist.  In sum, the Board does not view 
the disability picture, even considering functional loss due 
to pain, to be of such degree so as to warrant a rating in 
excess of the current 10 percent at this time.

The Board further observes that 38 C.F.R. § 3.321(b)(1) 
provides that in the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with 
average earning capacity impairment due exclusively to the 
service-connected disability.  An "exceptional case" exists 
where there is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
hospitalization, as to render impractical the application of 
the regular schedule standards.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is no indication, however, that the veteran's 
disability has resulted in marked interference with 
employment or frequent hospitalizations or otherwise 
presented an unusual disability picture that would render 
impractical the application of the regular schedular 
criteria.  On the contrary, the veteran's disability, which 
appears to result in some discomfort and slight loss of 
function, appears quite adequately compensated by the current 
10 percent rating.  

In considering the right hand disability issue, the Board has 
been unable to find that the negative evidence is in a state 
of equipoise with the positive evidence to otherwise provide 
a basis for favorable resolution of this issue.  38 C.F.R. 
§ 5107(b). 


ORDER

The veteran's claims of entitlement to service connection for 
low back disability, for bilateral shoulder disability and 
for chronic obstructive pulmonary disease are not well-
grounded.  Assignment of a disability rating in excess of 10 
percent for the veteran's service-connected residuals of 
right hand tendon laceration is not warranted.  The appeal is 
denied to this extent.   



REMAND

Service Connection for Right Knee Disability.

The veteran seeks service connection for a right knee 
disorder.  A supplemental statement of the case was issued in 
May 1988 with respect to that issue.  However, additional 
relevant medical evidence was received in November 1998.  The 
RO has not had an opportunity to consider that evidence with 
respect to the current claim, and the veteran has not waived 
consideration of that evidence with respect to that claim.  
38 C.F.R. § 20.1304. 

Further, the Board observes that the newly received evidence 
consists of a November 1998 statement from a VA physician who 
opined that "[t]her can be little doubt that the [veteran's 
in-service right knee] injury served as antecedent to the 
development of joint osteoarthritis."  Together with other 
evidence in the claims file, that statement is sufficient to 
render the veteran's claim well grounded, and thus warrants 
an examination of the veteran's knee as part of a proper 
development of the veteran's claim.  

Assignment of a Higher Disability Rating for PTSD.

The record also shows that additional medical evidence 
addressing the veteran's service-connected PTSD was received 
in November 1998.  Specifically, a letter dated August 27, 
1998, from Charles S. Clyde, P.P.C from the East St. Louis 
Vet Center documents continued treatment for PTSD and 
includes an opinion as to the degree of social and industrial 
impairment.  There is also no waiver of RO consideration of 
this item of evidence, and appropriate action is therefore 
necessary before the Board can proceed with its appellate 
review of this issue.  38 C.F.R. § 20.1304.  

In reviewing the evidence pertinent to the PTSD issue, the 
Board notes that various medical care providers reference the 
fact that the veteran has been found disabled for Social 
Security purposes due, in part, to his PTSD.  However, while 
a copy of a Social Security document of record does appear to 
verify a determination of disability, the cause of the 
disability was attributed to disorders other than PTSD.  
Clarification in this regard would be helpful. 

For the reasons set forth above, this case is hereby REMANDED 
for the following actions:

1.  The RO should obtain and associate 
with the claims file all VA medical 
records (not already of record) 
documenting ongoing treatment for PTSD 
and right knee disability.  The RO should 
also contact the Social Security 
Administration and request a copy of any 
administrative determination regarding 
the veteran and copies of any medical 
records associated with such 
determination.  

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
nature and etiology of the reported right 
knee disorder.  It is imperative that the 
claims file be reviewed by the examiner 
in connection with the examination.  All 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file, including the November 
1998 memorandum from Gary Miller, MD, 
Chief, Orthopedic Surgery, and after 
examining the veteran, the examiner 
should indicate whether it is at least 
the right knee disorder is causally or 
etiologically related to the motorcycle 
injury in service.

3.  The veteran should also be scheduled 
for a VA PTSD examination to ascertain 
the severity of this disability.  It is 
imperative that the claims file be 
reviewed by the examiner in connection 
with this examination.  All findings 
should be reported to allow for 
evaluation and the examiner should 
furnish a Global Assessment of 
Functioning Scale (GAF) Score.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the service connection 
for right knee disability and the higher 
evaluation for PTSD issues can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinions as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit additional evidence 
in support of his claim. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


